         Case 1:00-cv-01898-VSB Document 4613 Filed 02/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                                              2/24/2021

 NEW JERSEY DEPARTMENT OF                         MASTER FILE NO.: 1:00-1898
 ENVIRONMENTAL PROTECTION; THE                    MDL No.: 1358 (VSB)
 COMMISSIONER OF THE NEW JERSEY
 DEPARTMENT OF ENVIRONMENTAL                      Civil Action No.: 08-00312 (VSB)
 PROTECTION; and THE
 ADMINISTRATOR OF THE NEW JERSEY
 SPILL COMPENSATION FUND,                         ORDER OF DISMISSAL AS TO
                                                  DEFENDANT GETTY PROPERTIES
 Plaintiffs,                                      CORP. ONLY

 v.

 ATLANTIC RICHFIELD CO., et al.

 Defendants


        THIS MATTER, having been amicably resolved between the plaintiffs, New Jersey

Department of Environmental Protection, the Commissioner of the New Jersey Department of

Environmental Protection, and the Administrator of the New Jersey Spill Compensation Fund and

Defendant GETTY PROPERTIES CORP. only, the matter as to GETTY PROPERTIES CORP.

only shall be and hereby is dismissed with prejudice, with each side to bear its own costs.


                                                             _____________________________
                                                             Hon. Vernon S. Broderick
                                                             United States District Judge

                                                             DATE: 2/24/2021
